Opinion issued March 29, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-01147-CV
———————————
Billie leon stringham, Appellant
V.
VICKI BUTLER , Appellee

 

 
On
Appeal from the 333rd District Court
Harris
County, Texas

Trial
Court Cause No. 2010-19614
 

 
MEMORANDUM OPINION
          Appellant, Billie Leon Stringham, has neither
established indigence nor paid all the required fees.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent),
20.1 (listing requirements for establishing indigence); see also Tex. Gov’t Code Ann. § 51.207 (West
Supp. 2011), § 51.941(a) (West 2005), § 101.041 (West Supp. 2011) (listing
fees in court of appeals); Order Regarding Fees Charged in Civil Cases in the
Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in Tex. R. App. P. app. A §
B(1) (listing fees in
court of appeals).  Although appellant
filed two documents styled as “affidavits” of indigence,[1]
these documents do not in fact constitute affidavits and fail to invoke Rule of
Appellate Procedure 20.1.  See Tex.
R. App. P. 20.1(a)(2)(A); see also
Tex. Gov’t Code Ann. § 312.011(1)
(West 2005); In re B.N., 303 S.W.3d
16, 18 (Tex. App.—Waco 2009, no pet.);
Smith v. Hayes, 597 S.W.2d 488, 489 (Tex. Civ. App.—Fort Worth 1980, no
writ); cf. Tex. Civ. Prac. & Rem. Code Ann. § 132.001 (West
Supp. 2011).  After being notified that
this appeal was subject to dismissal, appellant filed a response[2]
and another purported “affidavit.”[3]  These documents neither invoke Texas Rule of
Appellate Procedure 20.1 nor constitute an adequate response.  See
Tex. R. App. P. 5, 20.1(a)(2)(A),
42.3(b), (c); see also Tex.
Civ. Prac. & Rem. Code Ann. § 132.001; Tex. Gov’t
Code Ann. § 312.011(1); In re
B.N., 303 S.W.3d at 18; Hayes, 597 S.W.2d at 489.
          We dismiss the appeal for nonpayment
of all required fees.  
          We dismiss any pending motions as
moot.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Higley and Brown.
 




[1]           The full titles of appellant’s filings are “Defendant
and Counter-Plaintiff Pro Se’, Billie Leon Stringham’s First Amended Affidavit
of Indigence for Appellate Procedure” and “Defendant and Counter-Plantiff Pro
Se’, Billie Leon Stringham’s First Amended Affidavit of Indigence for Appellate
Procedure Is Hereby Incorporated By Reference Into the Pleadings, Motions, And
Other Papers Which Were Filed In the Court of Appeals for the First District of
Texas at Houston and File Stamped By That Court On Feb. 22, 2011 at 8: A.M; And
Are To Be Inserted Into Those Pleadings Following the Page Numbered As Page 26
of 28 and Immediately Preceeding the Page Numbered As Page 27 of 28.”
 


[2]           The response is styled: “Re: Appellant, Billie Leon
Stringham’s Response to This Courts’ Notice of Intent to Dismiss for Want of
Prosecution Dated February 6, 2012 Which Was Received By Me On February 8, 2012
In Reference to the Appellate Case Number ­01-10-01147-CV and Also
Carries the Trial Court Case Number 2010-19614 In the 333rd
District Court, Harris County, Texas: and Appellant, Billie Leon Stringham’s
Objection to Such Proposed Dismissal; and Defendant and Counter-Plaintiff
Pro Se’, Billie Leon Stringham’s Second Amended Affidavit of Indigence for
Appellate Procedure Which Invokes Texas Rule of Appellate Procedure 20.1 and Is
Hereby Incorporated by Reference Into the Pleadings, Motions, and Other Papers
Which Were Filed in the Court of Appeals for the First District of Texas at
Houston and File Stamped by That Court on Feb. 22, 2011 at 8: A.M; and Are to
Be Inserted Into Those Pleadings Following the Page Numbered as Page 26.4 of 28
and Immediately Preceeding the Page Numbered as Page 27 of 28:.”
 


[3]           The
filing was styled: “Defendant and Counter-Plaintiff Pro Se’, Billie Leon Stringham’s
Second Amended Affidavit of Indigence for Appellate Procedure Which Invokes TRAP 20.1 and Is Hereby Incorporated by
Reference Into the Pleadings, Motions, and Other Papers Which Were Filed in the
Court of Appeals for the First District of Texas at Houston and File Stamped by
That Court on Feb. 22, 2011 at 8: A.M; and Are to Be Inserted Into Those
Pleadings Following the Page Numbered as Page 26.4 of 28 and Immediately
Preceeding the Page Numbered as Page 27 of 28:.”